Citation Nr: 1104170	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  06-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
diabetes mellitus, type II, with erectile dysfunction, 
hypertension, diabetic retinopathy and bilateral cortical 
cataracts.

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for facioscapulohumeral 
muscular dystrophy (FSHD) to include as secondary to exposure to 
herbicides, asbestos, environmental toxins and tobacco.

5.  Entitlement to an initial compensable rating for peripheral 
neuropathy of the upper and lower extremities, to include 
entitlement to a separate evaluation. 

6.  Entitlement to an initial compensable rating for tinea pedis, 
to include entitlement to a separate evaluation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which granted the Veteran's claim for 
service connection for diabetes mellitus and assigned an initial 
rating of 10 percent.  This rating decision also denied the 
Veteran's claim for service connection for muscular dystrophy.

The Veteran appeals from an August 2005 rating decision which 
granted his claim for service connection for bilateral hearing 
loss and assigned an initial noncompensable rating.  In addition, 
the Veteran appeals from a February 2009 Decision Review Officer 
(DRO) decision which, in pertinent part, denied his claim for 
service connection for hyperlipidemia.

The Veteran testified in an April 2006 DRO hearing and before the 
undersigned Acting Veterans Law Judge in an October 2009 RO 
(Videoconference) hearing.  Copies of these hearing transcripts 
have been associated with the claims file.

Additional evidence pertinent to the claim on appeal was 
submitted subsequent to the October 2009 hearing and subsequent 
to the issuance of the August 2009 supplemental statement of the 
case (SSOC).  Although this evidence was not accompanied by a 
written waiver of RO consideration, the Veteran indicated that he 
waived such consideration during his October 2009 hearing 
testimony.  See 38 C.F.R. § 20.1304 (2009).

The issues of entitlement to an increased initial rating for 
diabetes mellitus; entitlement to an initial compensable rating 
for peripheral neuropathy of the upper and lower extremities, to 
include entitlement to a separate evaluation; and entitlement to 
an initial compensable rating for tinea pedis, to include 
entitlement to a separate evaluation is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has Level I hearing loss in both ears.

2.  Hyperlipidemia is not a disability for which service 
connection can be granted under VA regulations.

3.  The competent evidence of record shows that that FSHD was not 
present in service, was not present at discharge from service, 
had not been continuous since discharge from service, was not 
manifested to a compensable degree within one year of separation 
from service and that there is no direct nexus between the 
Veteran's current FSHD and service; presumptive service 
connection for FSHD due to herbicide exposure is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1/4.10, 4.85, 4.86 (2010).

2.  The criteria for entitlement to service connection for 
hyperlipidemia have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.1 (2010).

3.  The criteria for entitlement to service connection FSHD have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The claim for an increased rating for bilateral hearing loss 
arises from disagreement with the initial rating following the 
grant of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the notice 
provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007) .

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
Veteran's increased initial rating claim for bilateral hearing 
loss.

The Veteran was provided with VCAA notice in a July 2007 letter.  
This letter informed him of the evidence required to substantiate 
his claims for service connection for muscular dystrophy and 
hyperlipidemia, among other claims.  This letter informed him of 
what evidence VA would obtain, of what evidence he was expected 
to provide, and of what assistance the VA could provide the 
Veteran in obtaining evidence from other agencies.  In addition, 
this letter informed him that he should submit any information 
relevant to his claims.  This letter was provided after the 
initial adjudication of the Veteran's claims.

The Court has held that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini, supra.  The timing 
deficiency with regard to the July 2007 letter was cured by 
readjudication of the claims in a February 2009 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Veteran status has been established and is not at issue.  The 
remaining elements of proper Dingess notice were provided in the 
July 2007 letter.  The timing deficiency with regard to this 
letter was cured by the readjudication of the claims in the 
February 2009 SSOC.  Mayfield, supra.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to a claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records, VA treatment 
records, Social Security Administration (SSA) records and various 
private treatment records have been obtained. 

The Veteran was provided with multiple VA audiology examinations 
that contained all findings needed to rate the hearing loss 
disability.  In addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).   The January 2009 VA examiner noted the 
Veteran's complaints of difficulty understanding speech in the 
presence of noise without the use of amplification devices and 
found that his hearing loss had no significant effects on his 
occupation.  The June 2005 VA examiner noted similar complaints 
from the Veteran but determined that the testing results were 
unreliable due to symptom exaggeration.  These findings satisfied 
the Martinak requirements.

The Veteran has not been afforded a VA examination in reference 
to his claims for service connection for FSHD and hyperlipidemia.  
As detailed below, the Veteran has not alleged and the record is 
negative for evidence of continuous symptoms of FSHD after 
service.  The Veteran's private neurologist has submitted 
multiple opinions linking his FSHD to a genetic abnormality 
rather than his service and reported that this abnormality had 
been demonstrated on DNA testing.  The private neurologist also 
indicated that the Veteran had not been misdiagnosed.  
Hyperlipidemia is considered to be a laboratory result rather 
than a disability under VA regulations and is not subject to 
service connection.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  
VA examinations would therefore not aid the Veteran in 
substantiating either claim and are not required.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain full the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the October 
2009 hearing, the undersigned questioned the Veteran regarding 
the opinion of his private physicians had regarding the etiology 
of his FSHD.  He was asked about any current medical treatment he 
may be receiving.  The undersigned suggested that the Veteran 
obtain an opinion regarding the etiology of his FSHD from his 
private physician.  He was also given the opportunity to ask 
questions and present additional argument and indicated that he 
believed he received fair hearing.  The Board therefore concludes 
that it has fulfilled its duties under Bryant.

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of the Veteran's claims.



Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Under the rating criteria, the method of rating bilateral hearing 
loss is based on examination results including a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometric test of pure tone decibel thresholds at 1000, 2000, 
3000, and 4000 Hz with an average pure tone threshold obtained by 
dividing these thresholds by four.

Once these test results have been obtained, employing Table VI 
from the rating schedule, a Roman numeral designation of auditory 
acuity level for hearing impairment is ascertained based on a 
combination of the percent of speech discrimination and pure tone 
threshold average.  Once a Roman numeral designation of auditory 
acuity level for each ear has been determined, Table VII is used 
to determine the percentage evaluation for bilateral hearing loss 
by combining the Roman numeral designations of auditory acuity 
level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined 
instances of exceptional hearing loss.  In such exceptional 
cases, the Roman numeral designation for hearing loss of an ear 
may be based only on pure tone threshold average, using Table 
VIA, or from Table VI, whichever results in the higher Roman 
numeral.  Exceptional hearing exists when the pure tone threshold 
at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more; or where the pure tone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
The higher Roman numeral, determined from Table VI or VIA, will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately. 38 C.F.R. § 4.86.

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss Initial Rating

The Veteran contends that he is entitled to a compensable rating 
for his bilateral hearing loss as he must wear hearing aids.

The Veteran complained of difficulty hearing and understanding in 
a November 2004 private audiology examination.  Audiological 
thresholds were as follows, measured in decibels:

Hertz	500 	1,000	2,000	3,000	4,000	Average
Right	20	20	25	25	40	27.5
Left	 	20	20	25	25	35	26.25

Right ear speech recognition was 96 percent and left ear speech 
recognition was 100 percent.  Following this examination, a 
diagnosis of largely bilateral symmetrical hearing loss in a 
normal to mild degree was made.

A June 2005 VA audiology examination reflected the Veteran's 
complaints of decreased hearing in both ears and difficulty 
understanding speech in the presence of noise.  A history of ear 
disease, head or ear trauma, recreational noise exposure or 
occupational noise exposure was denied.  Audiological thresholds 
were as follows, measured in decibels:

Hertz	500 	1,000	2,000	3,000	4,000	Average
Right	40	35	40	45	55	43.75
Left	 	25	25	40	40	50	38.75

Right ear speech recognition was 100 percent and left ear speech 
recognition was 98 percent.  Tympanic and acoustic reflex 
thresholds were unremarkable and indicative of normal middle ear 
function bilaterally.  Following this examination and a review of 
the Veteran's claims file, a diagnosis of bilateral mild to 
moderate sensorineural hearing loss was made.

In an April 2006 DRO hearing, the Veteran testified that he wore 
hearing aids due to his hearing difficulties and that his hearing 
has gotten "a lot clearer" as a result.

A March 2007 VA audiological examination noted the Veteran's 
complaints of difficulty understanding speech in all listening 
conditions without amplification.  Tympanograms were within 
normal limits and indicative of normal middle ear status in both 
ears.  Audiological thresholds were as follows, measured in 
decibels:

Hertz	500 	1,000	2,000	3,000	4,000	Average
Right	105	105	105	105	105	105
Left	 	105	105	105	105	105	105

Bilateral speech recognition was found to be too unreliable to 
score.  The examiner noted that the Veteran's puretone thresholds 
were in poor agreement with the speech reception thresholds as 
well as previous evaluations performed as recently as one year 
ago.  Therefore, the audiometric data obtained was not valid for 
rating purposes and the results appeared to have been exaggerated.  
The examiner noted that the Veteran's hearing loss was likely to 
be of mild to moderate degree as had been found in past 
examinations.  This examiner also noted a review of the Veteran's 
claims file.

Complaints of difficulty understanding speech in the presence of 
noise without the use of an amplification device were reported in 
a January 2009 VA audiological examination.  Tympanograms and 
acoustic reflex thresholds were unremarkable and indicative of 
normal middle ear function bilaterally.  Audiological thresholds 
were as follows, measured in decibels:

Hertz	500 	1,000	2,000	3,000	4,000	Average
Right	25	25	30	30	45	32.5
Left	 	25	25	30	25	45	31.5

Right ear word recognition scores were 96 percent and left ear 
word recognition scores were 98 percent.  Following this 
examination and a review of the Veteran's claims file, a diagnosis 
of bilateral sensorineural hearing loss was made.  The examiner 
noted that this hearing caused no significant effects on the 
Veteran's occupation.

Using Table VI, the result of the Veteran's November 2004 private 
audiology, June 2005 VA audiology and January 2009 VA audiology 
examinations reveal Level I hearing in the right ear and Level I 
hearing in the left ear, warranting a noncompensable rating.  
38 C.F.R. § 4.85.   The results of these examinations do not meet 
the criteria for an exceptional pattern of hearing impairment and 
the provisions of 38 C.F.R. § 4.86 are inapplicable.  A 
compensable rating is therefore not warranted for any period 
during the course of this appeal.

The Board notes that the results of the March 2007 might entitle 
the Veteran to a compensable rating.  However, the March 2007 VA 
examiner determined that the obtained audiometric results were 
unreliable and noted that the Veteran appeared to be exaggerating 
his symptoms, particularly in light of the past audiological 
testing results.  The Veteran has not denied exaggerating his 
symptoms during this VA audiological examination and has not 
argued that these results are valid.  The results of this March 
2007 VA examination are therefore considered to be unreliable for 
rating purposes and have not been considered by the Board.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

The Veteran's bilateral hearing loss disability is manifested as 
impaired hearing, particularly with regard to speech, that 
required an amplification device.  There were no clinical 
evidence or reported periods of hospitalization for hearing loss 
during the appellate period.   The rating criteria contemplate 
these impairments.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

In an April 2006 DRO hearing, the Veteran reported that he had 
previously worked for a telephone company, that he climbed 
ladders during his work and that his hearing loss impacted his 
employment by making it difficult to hear clearly.  A December 
2002 SSA decision granted the Veteran benefits on the basis of 
his muscular dystrophy.  A January 2009 VA audiological examiner 
noted that the Veteran's hearing loss caused no significant 
effects on his occupation.  Further consideration of TDIU is 
therefore not warranted.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that a veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f).

The term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam area.  The diseases 
listed at 38 C.F.R. § 3.309(e), which include prostate cancer, 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the Veteran was 
exposed to an herbicide agent during active service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The list of diseases presumed to be associated with exposure to 
herbicides used in Vietnam during the Vietnam Era was expanded in 
2009 to include amyotrophic lateral sclerosis (ALS).  See 74 Fed. 
Reg. 57,072-57,074 (Nov. 4, 2009).

VA has determined that there is no positive association between 
exposure to herbicides and any other condition for which it has 
not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); 
see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 68 Fed. Reg. 
27,630-27,641 (May 20, 2003); 72 Fed. Reg. 32,395-32,407 (June 
12, 2007); 75 Fed. Reg. 32,540-32,553 (June 8, 2010).   In 2010, 
the list of diseases presumed to be associated with exposure to 
herbicides was expanded to include hairy cell leukemia, 
Parkinson's disease and ischemic heart disease.  See 75 Fed. Reg. 
54, 496 (Aug. 31, 2010).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, it must be shown 
that a veteran served in the Republic of Vietnam during the 
Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Second, a veteran must have been diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus 
between the currently diagnosed disability and service must 
otherwise be established.  See Brock, 10 Vet. App. at 162.

Service connection may also be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board 
notes the changes to 38 C.F.R. § 3.310 effective in October 10, 
2006, but the previous version of 38 C.F.R. § 3.310 is 
potentially more favorable to the Veteran).

The only guidance that addresses whether high cholesterol 
constitutes a disability for purposes of VA compensation is found 
in the Final Rule amending the criteria for evaluating endocrine 
system disabilities. See 61 Fed. Reg. 20440 (May 7, 1996). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

Hyperlipidemia Service Connection Claim

The Veteran contends that service connection is warranted for his 
hyperlipidemia as it is related to his service-connected diabetes 
mellitus.

A June 1967 service entrance and October 1970 service discharge 
examination were negative for any relevant abnormalities.  The 
remaining service treatment records were negative for any 
complaints, treatments or diagnoses of hyperlipidemia.

An October 2002 private neurology treatment note indicated that 
statin lipid lowering agents rarely caused cholesterol lowering 
agent myopathy (CLAM).  Whether patients with FSHD were at a 
particular risk of lipid lowering agent myopathy from statins was 
uncertain.

Hyperlipidemia was noted in a June 2002 private treatment note.

The Veteran reported that he had discontinued his use of statins 
in a December 2003 private neurology treatment note.

A December 2009 opinion from the Veteran's private neurologist 
stated he suffered from hyperlipidemia.  He observed that many 
individuals with diabetes mellitus also suffered from 
hyperlipidemia but stated that he was unable to "speak with 
authority about the mechanisms relating these two conditions, as 
that [was] really beyond [his] current scope of practice and 
reading."

The evidentiary record establishes that the Veteran has been 
diagnosed with hyperlipidemia.  However, hyperlipidemia is not 
considered a disability under VA regulations.  The term 
disability as used in the applicable service connection statutes 
"should be construed to refer to impairment of earning capacity 
due to disease, injury, or defect, rather than to the disease, 
injury, or defect itself."  Allen  at 448; Hunt v. Derwinski, 1 
Vet. App. 292, 296-297 (1991).

In response to the publication of the proposed rule, a commenter 
asked that VA address the handling of claims for veterans 
receiving diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol.  61 Fed. Reg. 20440, 20445.  The 
authors of the Final Rule responded: "[t]he diagnoses listed by 
the commenter are actually laboratory test results, and are not, 
in and of themselves, disabilities.  They are, therefore, not 
appropriate entities of the rating schedule to address."  Id.  As 
the Final Rule in which this statement appears relates to an 
amendment of VA's rules and regulations, it can be said to 
represent the Department's position on this matter.

The Board must therefore hold that the Veteran's hyperlipidemia 
is a laboratory test result and not a disability.  The Court has 
held that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143- 44 (1992).  As a current disability under VA 
regulations has not been diagnosed, the Veteran's claim for 
service for hyperlipidemia cannot be granted.

Muscular Dystrophy Service Connection Claim

The Veteran contends that he now suffers from muscular dystrophy 
as a result of his in-service exposure to herbicides, asbestos, 
environmental toxins and tobacco.

A June 1967 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
lameness or a bone, joint or other deformity in an accompanying 
Report of Medical History (RMH).  The Veteran reported bilateral 
knee pain once every three weeks and that his knees occasionally 
gave way in the June 1967 service entrance examination.

Complaints of bilateral knee pain and tendon pulling were noted 
in an August 1969 treatment note.  Physical examination was 
negative and no impression was made.  An October 1970 service 
discharge examination was negative for any relevant 
abnormalities.  The remaining service treatment records were 
negative for any complaints, treatments or diagnoses of muscular 
dystrophy.

A March 1970 Enlisted Performance Evaluation noted that the 
Veteran had participated in combat riverine assault operations in 
the Mekong Delta.

The Veteran reported that he began having difficulty climbing 
stairs in September 2001 in a June 2002 private neurology 
treatment note.  He had been treated for tennis elbow in 1999.

A September 2002 private neurology treatment note indicated that 
the Veteran had suffered from probable myopathy symptomatic 
asymmetrically, lower extremities more than the upper 
extremities, and facial weakness for the past 18 months.  
Differential diagnoses included sporadic FSHD or a neurogenic 
disorder involving spinobulbar muscular atrophy such as Kennedy's 
disease.  The Veteran reported that he first noticed symptoms in 
February or March 2001 while climbing the steps to the subway.

Probable FSHD was noted in an October 2002 private treatment 
note.  This impression was based upon a right rectus femoris 
muscle biopsy which revealed numerous lobulated fibers and the 
Veteran's facial weakness, selective atrophy of the 
biceps/triceps group and distal weakness in the particularly 
peroneus group.  The neurologist noted that FSHD was "virtually 
certain" and needed to be confirmed with a gene test.  The 
pattern of autosomal dominant transmission was difficult to 
discern in the Veteran's family, though there was evidently a 
paternal side nephew with a neurological disorder.  The Veteran 
also reported that his maternal grandmother suffered from polio 
and the neurologist noted that "at that time many things were 
called polio which were not."  The genetics were autosomal 
dominant so a child of an affected proband would have a 50 
percent risk, regardless of gender, and the manifestation of FSHD 
was variable within families even for individuals that have 
ostensively the same gene.

A January 2003 private neurology treatment note indicated that 
the Veteran had undergone a gene test for FSHD, which his 
treating neurologist considered "conclusive and supportive of 
muscular biopsy showing lobulated fibers consistent with FSHD".  
The treating neurologist further stated that a diagnosis of FSHD 
had been established "clinically, biopsy, electrophysiological 
and [through a] gene test" to his satisfaction.

A June 2003 private neurology treatment note stated that the 
Veteran's positive gene test revealed deletion down to 19 
kilobases in allele 1 (abnormal deletion 12-37, normal greater 
than 42).

The Veteran indicated that he believed his past exposure to Agent 
Orange and/or asbestos while in Vietnam had caused his FSHD in a 
February 2005 private neurology treatment note.  The treating 
neurologist opined that he was unaware of any casual relationship 
between such environmental agents and that FSHD was generally an 
autosomal dominant gene-based form of muscular dystrophy.  He 
also opined that he could not relate this generally autosomal 
dominant disorder to the environmental potential toxins the 
Veteran had claimed exposure to while in Vietnam.

In an April 2006 DRO hearing, the Veteran testified that his 
private neurologist had informed him that his muscular dystrophy 
was genetic.  He believed that his exposure to environmental 
toxins while in Vietnam altered his genes and caused his current 
disorder.

An impression of FSHD with genetic confirmation was noted in an 
August 2007 private neurology treatment note.  The neurologist 
opined that "the gene abnormality was either inherited or 
occur[ed] at the point of conception as point mutation."

A March 2009 opinion from the Veteran's private neurologist 
stated that he had discussed the Veteran's in-service exposure to 
herbicides in Vietnam, the VA's new policy of granting 
presumptive service connection for veterans diagnosed with ALS 
and how the Veteran had been exposed to herbicides.  The 
neurologist opined that the Veteran's gene-test-proven FSHD was 
unrelated to such herbicide exposure.  He further noted that 
although a motor neuron disease and a chronic myopathy may at 
times resemble one another, there was "no question in his mind" 
that the Veteran neither suffered concurrent ALS nor that his 
FSHD diagnosis was incorrect.

In an October 2009 RO hearing, the Veteran testified that FSHD 
did not run in his family and that he did not believe the results 
of the privately administered gene test.  He also stated that he 
was exposed to a variety of toxins, including lead, cooper and 
"polluted dust" during service.  He did not smoke in service.  
His muscular dystrophy was also caused his in-service 
vaccinations, exposure to others use of tobacco, formaldehyde and 
pesticides.  His family physician had told him that his muscular 
dystrophy had been caused by his in-service exposure to toxins 
such as lead and cooper.

A December 2009 opinion from the Veteran's private neurologist 
indicated that he had been diagnosed with FSHD.  This disorder 
was an autosomal dominant neuromuscular disorder and has been 
demonstrated by specific gene abnormality.  The neurologist noted 
that he was board certified in neurology and internal medicine, 
that he primarily practiced in neurology and that his 
subspecialty was in neuromuscular diseases.

A December 2009 newspaper article described the impact of 
herbicides in Vietnam.  It also indicated that researchers 
hypothesized that "dioxins' impact on the receptors can alter 
the regulation of genes, leading to changes in a person's DNA".  
A second December 2009 newspaper article detailed the use of 
herbicides in Vietnam and the impact such exposed veterans have 
had on the VA system.

An undated internet article submitted by the Veteran suggested 
that the ingestion of current metals such as copper and lead had 
adverse health effects.  This article did not address FSHD.  The 
Board notes that the website from which this article was printed 
is no longer functional.  A second undated internet article was 
printed from the personal website of an individual who suffered 
from FSHD.

An undated internet article published by WebMD regarding FSHD 
indicated that it was usually an inherited as an autosomal 
dominant trait.  There was no apparent family history of the 
disorder in approximately 30 percent of infected individuals.  
"In some of these cases, FSHD may be due to new genetic changes 
(mutations) that appear to occur spontaneously for unknown 
reasons."  A second article published by WebMD indicated that 
FSHD appeared in the teens to early adulthood and that it 
progressed slowly.  

An undated article published by the Muscular Dystrophy 
Association stated that FSHD was caused by a missing piece of DNA 
on chromosome 4 and that it was a type of degenerative disease 
that affected voluntary muscles.  It progressed slowly and may 
span many decades.  The disease was autosomal dominant, may be 
inherited from either the father or mother or may occur without a 
family history.

The Veteran has a current disability as he has been diagnosed 
with FSHD.  In order for the Veteran's current FSHD to be 
recognized as service connected, the evidence of record must 
either establish that presumptive service connection is warranted 
due to herbicide exposure or must establish a link between this 
condition and an in-service injury or disease.  38 U.S.C.A. 
§§ 1110, 1116; Shedden and Hickson, both supra.

The evidence of record establishes that the Veteran served in 
Vietnam and is therefore presumed to have been exposed to 
herbicides.  FSHD is not a disease for which service connection 
can be granted on a presumptive basis due to herbicide exposure.  
38 C.F.R. § 3.309(e).  Contrary to the Veteran's assertion, the 
recent addition of ALS to the list of such presumptive diseases 
did not include his diagnosed FSHD.  See 74 Fed. Reg. 57,072-
57,074 (Nov. 4, 2009).  The Board also notes that the Veteran's 
private neurologist stated that the Veteran did not suffer from 
ALS and that he was not misdiagnosed in a March 2009 opinion.  
Presumptive service connection for the Veteran's diagnosed FSHD 
is not warranted.  

Direct service connection for FSHD is also not warranted.  The 
Veteran's October 1970 discharge examination was negative for any 
relevant abnormalities.  The first clinical evidence of FSHD was 
in a September 2002 private treatment note, more than 30 years 
after the Veteran's service.  The Veteran has not alleged a 
continuity of symptomatology nor does the clinical evidence 
suggest continuous symptoms.  The Veteran's treating private 
neurologist, who indicated that his subspecialty was in 
neuromuscular diseases, has repeatedly attributed the Veteran's 
FSHD to a genetic abnormality that had been confirmed on DNA 
testing.  These opinions were supported by a rationale.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the 
Veteran has repeatedly insisted that there was no family history 
of FSHD, the October 2002 private neurologist note reflected his 
reports of a nephew with a neurological disorder and addressed 
the possibility that his maternal grandmother had been 
misdiagnosed with polio.  No other competent medical opinion has 
been submitted suggesting a nexus between the Veteran's diagnosed 
FSHD and his service.

In addition, the Veteran has submitted several internet and 
newspaper articles in support of his claim that his FSHD was 
caused by his in-service exposure to environmental toxins or 
herbicides.  None of this information either suggested or 
established that FSHD was caused by herbicide exposure or 
exposure to other environmental toxins.  While a newspaper 
article and a WebMD article indicate that FSHD may be due to 
genetic changes, both sources were speculative as to such a 
relationship.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinions that are speculative, general, or inconclusive 
in nature cannot support a claim).  None of the sources submitted 
by the Veteran specifically referenced the facts of his case.

The Veteran is not competent to opine as to the etiology of his 
FSHD.  While a layperson can provide evidence as to some 
questions of etiology or diagnosis, the question of a medical 
relationship between the causes of his FSHD and service, which 
would require more than direct observation to resolve, is not in 
the category of questions that lend themselves to resolution by 
lay observation.  Cf. Jandreau and Barr, both supra; Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis).  Thus, the Veteran is not competent to opine 
on this question, and his statements asserting a relationship 
between this disorder and his service are not probative as to 
this question.

As the evidence is against such a direct link between the 
Veteran's FSHD and a disease or injury in service, the weight of 
the evidence is against the claim for service connection.  
Reasonable doubt does not arise and the claim must be denied.  38 
U.S.C.A. § 5107(b).

ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for FSHD is denied.


REMAND

During his October 2009 hearing, the Veteran testified that he 
was seeing his private diabetic physician every month for blood 
work, dizziness and muscle weakness.  The December 2008 diabetes 
mellitus examination, the last examination of record, was 
negative for reports of dizziness and monthly visits to a 
diabetic provider.  Recent treatment records related to this 
private physician have not been submitted.

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In 
light of the Veteran's contentions regarding his worsened 
diabetes mellitus, a new VA examination is required.

The Veteran also reported that he had recently received treatment 
for his diabetes mellitus at VA.  These treatment records are not 
contained in the claims file.  As these records have been 
adequately identified and are pertinent to the instant claim, 
they must be obtained.  38 U.S.C.A. § 5103(A).

Finally, the record shows that a rating decision dated February 
17, 2009 granted entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities and entitlement to 
service connection for tinea pedis, both secondary to the 
Veteran's service connected diabetes mellitus.  This rating 
decision assigned zero percent evaluations for each of these 
disabilities, and as they were each rated as zero percent and 
considered secondary to the diabetes mellitus, they were included 
as part of the disability evaluation for diabetes mellitus.  

In January 2010, the Veteran submitted a statement to the RO in 
which he stated that he wished to appeal the February 17, 2009 
rating decision that considered his peripheral neuropathy to be 
mild.  The Veteran also indicated that he disagreed with the 
evaluation for his tinea pedis in this same statement.  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, the Notice 
of Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a desire 
for appellate review.  38 C.F.R. § 20.201 (2010).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency mails 
notice of the determination to him or her.  Otherwise, that 
determination will become final.  The date of mailing the letter 
of notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 20.302(a) 
(2010).  

In this case, it appears that the January 2010 statement from the 
Veteran must be interpreted as a Notice of Disagreement with the 
initial zero percent evaluations assigned to his peripheral 
neuropathy and tinea pedis.  Furthermore, as it was received 
within a year of notice of the February 17, 2009 rating decision, 
it is considered timely. 

The Veteran has not yet been provided a Statement of the Case for 
the issues of entitlement to an initial compensable rating for 
peripheral neuropathy of the upper and lower extremities, to 
include entitlement to a separate evaluation; and entitlement to 
an initial compensable rating for tinea pedis, to include 
entitlement to a separate evaluation.  Therefore, these issues 
must be returned to the RO in order to provide him with an 
appropriate statement of the case.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a statement of the case 
for the issues of entitlement to an initial 
compensable rating for peripheral neuropathy 
of the upper and lower extremities, to 
include entitlement to a separate evaluation; 
and entitlement to an initial compensable 
rating for tinea pedis, to include 
entitlement to a separate evaluation.  The 
Veteran should be notified of the necessity 
of submitting a timely substantive appeal to 
complete his appeal of these issues.  These 
issues should not be returned to the Board 
unless a timely substantive appeal is 
received. 

2.   The RO/AMC should obtain the Veteran's 
updated VA treatment records.  Records dated 
through January 2009 are located in the 
claims file.

All efforts to obtain these records must be 
documented in the claims file.  If these 
records are unavailable, this should also be 
documented in the claims file.

3.  Following the completion of the above-
development, the RO/AMC should afford the 
Veteran a diabetes mellitus examination to 
determine the current severity of his 
service-connected diabetes mellitus.  The 
examiner should review the Veteran's claims 
file and note such a review in the 
examination report.

The examiner should identify all current 
manifestations and complications of the 
Veteran's diabetes mellitus.  The examiner 
should provide an opinion concerning whether 
the Veteran's activities have been regulated 
due to his diabetes mellitus and detail the 
frequency of his visits to his diabetic care 
provider.  The presence or absence of 
ketoacidosis, hypoglycemic reactions, a 
restricted diet, or insulin use should be 
noted.  

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that his reports must be 
considered in formulating the requested 
opinion; although the examiner may assess the 
credibility of the Veteran's reports, as well 
as any other evidence.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what, if any, 
additional evidence would permit an opinion 
to be made.

4.  The RO/AMC should review the examination 
reports to ensure that they contain all 
information and opinions requested in this 
remand and that any reported treatment 
records have been obtained.

5.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the Veteran's claim 
on the record.  This review should 
specifically consider whether or not any 
complications of diabetes including but not 
limited to erectile dysfunction, hypertension, 
diabetic neuropathy, and bilateral cortical 
cataracts warrant separate evaluations under 
38 C.F.R. § 4.119, Code 7913, Note (1).  If 
separate evaluations are not assigned, the 
reasons and bases for this decision should be 
noted.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the Veteran and representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


